                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  MICHAEL JEROME FOX                                             CIVIL ACTION
  VERSUS                                                         NO. 18-9694
  RANDY SEALS, ET AL.                                            SECTION “E”(4)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Accordingly;

       IT IS ORDERED that Michael Jerome Fox’s 42 U.S.C. § 1983 complaint against the

defendants, Sheriff Randy Country Seal, Assistant Sheriff Mike Haley, Warden Jim Miller,

Assistant Warden Angie McMorris, Dr. Jerry Thomas, and Nurse Joann Saltaformaggio, is

DISMISSED WITH PREJUDICE as frivolous and otherwise for failure to state a claim for

which relief can be granted under 28 U.S.C. § 1915, § 1915A, and 42 U.S.C. § 1997e.

       IT IS FURTHER ORDERED that Dr. Jerry Thomas’s Motion to Dismiss Pursuant to

Fed. R. Civ. P. 12(b) (Rec. Doc. No. 27) is DISMISSED AS MOOT.

       New Orleans, Louisiana, this 20th day of February 2020.


                                                   _______ ____________________________
                                                     UNITED STATES DISTRICT JUDGE
